UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue New York, NY 10016 (Address of principal executive offices) (Zip code) Peter Shriver 90 Park Avenue New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Semi-Annual Report February 28, 2015 INVESTMENT PRODUCTS: NOT FDIC INSURED • NO BANK GUARANTEE • MAY LOSE VALUE BARRETT OPPORTUNITY FUND, INC. Semi-Annual Report•February 28, 2015 Fund Objectives The Fund seeks to achieve above average long-term capital appreciation.Current income is a secondary objective.The Fund invests primarily in common stocks and securities convertible into or exchangeable for common stock such as convertible preferred stock or convertible debt securities. What’s Inside Letter from the Chairperson 1 Manager Overview 1 Fund at a Glance 4 Fund Expenses 5 Schedule of Investments 6 Statement of Assets & Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Additional Information 20 Important Tax Information 22 BARRETT OPPORTUNITY FUND, INC. Letter from the Chairperson Dear Shareholder, We are pleased to provide the semi-annual report of the Barrett Opportunity Fund, Inc. (the “Fund”) for the six-month period ended February 28th, 2015. The management team at Barrett Asset Management, LLC has prepared the enclosed Manager’s Overview, which includes a brief market overview, as well as a performance review.I urge you to read it as well as the accompanying financial statements. A detailed summary of the Fund’s performance and other pertinent information are also included in this report.I am sure you will find this report informative and useful. On behalf of the Directors and the officers of the Fund, I thank you for your ongoing confidence in the Fund and its investment policies. Sincerely, Rosalind A. Kochman Chairperson March 31, 2015 Manager Overview Market Overview Incredibly low interest rates in the developed world have caused investors to desperately search for yield.This search for yield and perhaps safety of principal has led to negative yields in parts of Europe and continued low yields in U.S. fixed income securities.Many large companies have been taking advantage of these low rates by issuing bonds in the U.S. as well as in Europe.Some of the newly acquired debt is being used to buy back shares and cover higher dividend payments.The European Union and Japan have embarked on aggressive monetary policies that have resulted in more money being allocated to the stock market.There appears to be no end in sight for low rates in Europe and Japan.In the United States, our Federal Reserve seems to be hedging on when they will increase short term rates.Every time the Federal Reserve pushes out the onset of higher rates, the stock markets breathe a sigh of relief and makes new highs.In short, low interest rates remain the primary catalyst for higher stock prices around the globe. Except for low interest rates, the major factors affecting markets are considerably more mixed.The U.S. dollar has strengthened significantly over the past six months.There have been some positive impacts from this relative currency strength, such as making 1 BARRETT OPPORTUNITY FUND, INC. U.S. financial assets more attractive and real assets more valuable as a hedge to the declining Euro.On the negative side, it makes many of the companies that produce goods in the U.S. less competitive abroad as well as having a negative effect on earnings when foreign revenues are converted back to dollars.As a result, earnings are under pressure for many multinationals.The decline in oil prices is also a mixed picture.On the positive side, it is a plus for consumers, but a material negative for companies operating in the energy patch.Once again, this will likely have a net negative impact on corporate earnings but a positive impact on consumer wallets.Some of the weakness in oil prices and commodities in general can be attributed to the economic slowdown in China.Both Brazil and Russia have felt the full brunt of weak oil and commodity prices. As the U.S. stock markets hit new highs, it has also pushed stock valuations into historically higher levels—not nose bleed levels—but above average levels.In combination with the aforementioned earnings pressures and higher valuations, we think it remains challenging for the broad markets to make significant headway.All investor eyes remain intensely focused on Fed Chair, Janet Yellen.At the current time, the markets as well as the Fed expects short term rates to rise gradually over several years starting sometime later this year.The Federal Reserve says that its future interest rate actions will be dependent on economic data as it unfolds.In the more recent past, the Federal Reserve has overestimated U.S. growth and underestimated the recovery in employment growth.If employment growth accelerates even further in a stronger economy than the market and the Fed expects, the market will have to deal with higher rates earlier than expected.This scenario has a lower probability than not, but it is the reason investors are monitoring monthly economic data so closely. Portfolio and Performance Review For the six months ended February 28, 2015, the Fund gained +1.73% compared to a gain of +3.31% for the Lipper Large Cap Value Fund Index and +6.12% for the Standard & Poor’s 500 Index.The Fund remains a relatively concentrated portfolio in terms of specific stock holdings and sector weightings.The Fund is overweighed in the energy and financial sectors and as a result is underweighted in other areas, such as healthcare, technology and consumer sectors.As a concentrated portfolio, focused on asset values, the Fund’s top five positions represent some 63% of the total Fund.The Fund’s focus is on hard assets, such as energy and real estate, as well as global consumer brands. The best performing major segments of the market during this period were healthcare, consumer staples and consumer discretionary sectors.The Fund is underweight these sectors relative to the S&P 500 Index.The worst performing sector was energy by a wide margin.The S&P 500 Index energy sector was actually down -19% during the six month period.The other major sector that underperformed the broader market was financials, which was up roughly +4%.The energy and financial sectors are the two largest sectors in the Fund.The worst performers in the Fund were, not surprisingly, in the energy sector as both Murphy Oil and Royal Dutch declined in price.Once 2 BARRETT OPPORTUNITY FUND, INC. supply and demand rebalances in the oil sector, which we think could occur later this year, the energy holdings should be positioned to respond favorably, in our view.The financial sector was actually a mixed bag as Leucadia National underperformed but Forest City Enterprise appreciated nicely as it moves toward a REIT structure.The Fund’s largest holding, Chubb, also gained some +10%.Several other companies also beat the market by a wide margin, including General Dynamics, 3M Company, Abbott Labs, Automatic Data, Murphy USA, and TRC Companies. Thank you for your continued interest in the Fund. Sincerely, Robert Milnamow E. Wells Beck, CFA Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of February 28, 2015. These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified, which means that it can invest a higher percentage of its assets in any one issuer. Investing in a non-diversified fund may entail greater risks than is normally associated with more widely diversified funds. Small- and Medium- capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investing in foreign securities is subject to certain risks not associated with domestic investing, such as currency fluctuations and changes in political and economic conditions. These risks are magnified in emerging or developing markets. Some securities held by the fund may be illiquid and can be difficult to value and sell. The Lipper Large-Cap Value Funds Index includes funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three year weighted basis) above Lipper’s U.S. Diversified Equity large-cap floor. The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. Investors cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of portfolio holdings, please refer to the Schedule of Investments provided in this report. The Barrett Opportunity Fund is distributed by Quasar Distributors, LLC. 3 BARRETT OPPORTUNITY FUND, INC. Fund at a Glance (Unaudited) Top Ten Holdings - as of 2/28/2015 (As a percentage of Total Investments) Chubb Corp. % General Dynamics Corp. % The Bank of New York Mellon Corp. % Royal Dutch Shell PLC - Class A – ADR % Koninklijke Philips Electronics NV – NY Registered Shares – ADR % Murphy Oil Corp. % Forest City Enterprises, Inc. – Class B % Monsanto Co. % Forest City Enterprises, Inc. – Class A % Rayonier, Inc. % Sector Weightings - as of 2/28/2015 (As a percentage of Total Investments) 4 BARRETT OPPORTUNITY FUND, INC. Fund Expenses (Unaudited) Example As a shareholder of the Fund, you may incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested on September 1, 2014 and held for the six months ended February 28, 2015. Actual Expenses The table below titled “Based on Actual Total Return” provides information about actual account values and actual expenses.You may use the information provided in this table, together with the amount you invested, to estimate the expenses that you paid over the period.To estimate the expenses you paid on your account, divide your ending account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During the Period.” Hypothetical Example for Comparison Purposes The table below titled “Based on Hypothetical Total Return” provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio and an assumed rate of return of 5.00% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use the information provided in this table to compare the ongoing costs of investing in the Fund and other funds.To do so, compare the 5.00% hypothetical example relating to the Fund with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table below are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period* Account Account September 1, 2014 to Value Value February 28, 2015 Actual Barrett Opportunity Fund, Inc. Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized six-month expense ratio of 1.16%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS - 96.41% Beverage and Tobacco Product Manufacturing - 2.81% Diageo PLC - ADR $ PepsiCo., Inc. Chemical Manufacturing - 2.79% Abbott Laboratories AbbVie, Inc. Johnson & Johnson Computer and Electronic Product Manufacturing - 6.63% Koninklijke Philips Electronics NV - NY Registered Shares - ADR Credit Intermediation and Related Activities - 12.76% The Bank of New York Mellon Corp. Data Processing, Hosting and Related Services - 2.05% Automatic Data Processing, Inc. Insurance Carriers and Related Activities - 17.19% Chubb Corp. Merchant Wholesalers, Nondurable Goods - 3.39% Monsanto Co. Miscellaneous Manufacturing - 2.60% 3M Co. Petroleum and Coal Products Manufacturing - 19.10% Murphy Oil Corp. Murphy USA, Inc. (a) Royal Dutch Shell PLC - Class A - ADR Real Estate - 8.47% Alexander & Baldwin, Inc. Forest City Enterprises, Inc. - Class A (a) Forest City Enterprises, Inc. - Class B (a)(b) Software - 1.21% Google, Inc. (a) Transportation Equipment Manufacturing - 13.99% General Dynamics Corp. (c) Waste Management and Remediation Services - 0.86% TRC Cos., Inc. (a) Wood Product Manufacturing - 2.56% Leucadia National Corp. Total Common Stocks (Cost $7,757,378) The accompanying notes are an integral part of these financial statements. 6 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments February 28, 2015 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS (REITS) - 2.75% Real Estate - 2.75% Rayonier, Inc. $ Total Real Estate Investment Trusts (Cost $406,844) SHORT-TERM INVESTMENTS - 0.78% Money Market Funds - 0.78% Fidelity Institutional Money Market Fund - Government Portfolio - Class I, 0.01% (d) Total Short-Term Investments (Cost $507,692) Total Investments (Cost 8,671,914) - 99.94% Other Assets in Excess of Liabilities - 0.06% Total Net Assets - 100.00% $ Percentages stated are a percentage of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Convertible into Forest City Enterprises, Inc. - Class A shares. (c) A portion of this security may be subject to call options written and is pledged as collateral for options written. The aggregate value of these securities as of February 28, 2015 was $277,560. See Note 1. (d) Variable rate security. The rate listed is as of February 28, 2015. Number of Contracts Value SCHEDULE OF OPTIONS WRITTEN Call Options 20 General Dynamics Corp. Expiration: May 2015 Exercise Price: $160.00 $ Total Options Written (Premiums Received $2,339) $ The accompanying notes are an integral part of these financial statements. 7 BARRETT OPPORTUNITY FUND, INC. Statement of Assets & Liabilities February 28, 2015 (Unaudited) ASSETS: Investments, at value (cost $8,671,914) $ Dividend and interest receivable Other assets Total Assets LIABILITIES: Written options, at value (premium received $2,339) Payable to Adviser Payable for funds shares redeemed Payable to Directors Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated undistributed net investment income Accumulated undistributed net realized gain Net unrealized appreciation on: Investments Options written Total Net Assets $ Shares outstanding Net asset value, offering price and redemption price per share (15,000,000 shares authorized, $0.01 par value) $ The accompanying notes are an integral part of these financial statements. 8 BARRETT OPPORTUNITY FUND, INC. Statement of Operations Period Ended February 28, 2015 (Unaudited) INVESTMENT INCOME: Dividend income* $ Interest income 33 EXPENSES: Investment advisory fees (see Note 2) Legal fees Administration fees Directors’ fees and expenses Fund accounting fees Federal and state registration fees Transfer agent fees and expenses Audit fees Reports to shareholders Custody fees Other Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on: Investments Options written Total net realized gain Net change in unrealized depreciation on: Investments ) Options written ) Total net change in unrealized depreciation ) Net realized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ *Net of $32,241 of foreign taxes withheld. The accompanying notes are an integral part of these financial statements. 9 BARRETT OPPORTUNITY FUND, INC. Statements of Changes in Net Assets Period Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 OPERATIONS: Net investment income $ $ Net realized gain on: Investments Options Written Change in net unrealized appreciation (depreciation) on: Investments ) Options Written ) Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) ) Net realized gains on investment ) ) Total dividends and distributions ) ) CAPITAL SHARE TRANSACTIONS: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment income of $107,570 and $582,202, respectively) $ $ The accompanying notes are an integral part of these financial statements. 10 BARRETT OPPORTUNITY FUND, INC. Financial Highlights Period Ended February 28, Year Ended August 31, (Unaudited) Per Share Data: Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Net investment income ) Net realized gain on investments ) Total distributions ) Net asset value, end of period $ Total return1 %2 % )% Supplemental data and ratios: Net assets, end of period (000,000’s) $
